DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-21 and 23-30 directed to different species non-elected without traverse.  Accordingly, claims 20-21 and 23-30 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Oleg Kaplun on 01/14/2021.

The application has been amended as follows: 
16. 	A device for treating a tissue, comprising: 
a capsule extending longitudinally from a proximal end to a distal end and including a channel extending therethrough; 
clip arms, proximal ends of which are slidably received within the channel of the capsule so that the clip arms are movable between an open configuration, in which distal ends of the clip arms extend distally past the distal end of the capsule to be separated from one another, and a closed configuration, 
a reinforcement element coupled to the clip arms, the reinforcement element preventing deflection of the clip arms when engaging a target tissue[[.]];
wherein the reinforcement element is a suture, first and second end portions of the suture being fixed to an interior surface of each of the clip arms so a length of the suture extends between the clip arms; and
further comprising a second suture including first and second ends coupled to a central member within the capsule channel, a medial portion of the second suture wrapping around a medial portion of the first suture.

Claims 17 and 20-30 are cancelled.
In claim 18, “claim 17” in line 1 is replaced with --claim 16--.
In claim 19, “claim 17” in line 1 is replaced with --claim 16--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowable subject matter of claim 22 as identified in the last Non-Final Rejection has been incorporated into independent claim 16 as well as those claims that depend off of it (claim 17). See Non-Final Rejection for more details.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        01/14/2021

/WADE MILES/Primary Examiner, Art Unit 3771